— In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Dutchess County (Jiudice, J.), dated June 12, 1987 as, upon reargument, adhered to its prior order, dated January 29, 1987, denying his motion to compel the defendant Cuomo to answer certain *417questions previously propounded at an examination before trial.
Ordered that the appeal is dismissed, without costs or disbursements.
Rulings made upon objections to questions posed in the course of an examination before trial are not appealable as of right, even if incorporated into a formal order (Rockwood Natl. Corp. v Peat, Marwick, Mitchell & Co., 60 AD2d 837). Lawrence, J. P., Eiber, Spatt and Balletta, JJ., concur.